Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-6 and 15-16 in the reply filed on 10/10/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wu (CN 108490586). 

    PNG
    media_image1.png
    390
    558
    media_image1.png
    Greyscale

Regarding claim 1, Wu teaches a camera optical lens (Fig. 1, Table 1, +--+-+...), comprising, from an object side to an image side:

a second lens having a negative refractive power;
a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions:
5.00≤f1/f≤10.00 (6.75); and
5.00≤R3/d3≤20.00 (8.7/0.5),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
R3 denotes a curvature radius of an object side surface of the second lens; and
d3 denotes an on-axis thickness of the second lens.

Claim(s) 1,19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by INANOBE (JP 63149618). 

    PNG
    media_image2.png
    330
    525
    media_image2.png
    Greyscale

Regarding claim 1, INANOBE teaches a camera optical lens (Fig. 3, Example 3, +--+-+...), comprising, from an object side to an image side:
a first lens;
a second lens having a negative refractive power;
a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions:
5.00≤f1/f≤10.00 (54/7); and
5.00≤R3/d3≤20.00 (21.6/1.5),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
R3 denotes a curvature radius of an object side surface of the second lens; and
d3 denotes an on-axis thickness of the second lens.

Regarding claim 19, INANOBE further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 1.93 (1.8).

Regarding claim 20, INANOBE further teaches the camera optical lens as described in claim 19, wherein the F number of the camera optical lens is smaller than or equal to 1.89 (1.8).

Allowable Subject Matter
Claim(s) 2-6 and 15-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 2-6 and 15-18, the prior art of record neither anticipates nor renders obvious all the limitations of each claim including the additional limitations in each claim, along with the other claimed limitations of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234